Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling member in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“coupling member” listed as items 116 described as rivet or bolt in Paragraph 165
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2014/0134032 to Tozawa et al.
In Reference to Claim 1
Tozawa discloses a compressor, comprising: a driving motor (Fig. 1, 16) comprising a stator and a rotor;  5a rotation shaft (Fig. 1, 20) coupled to the rotor; a first scroll (Fig. 1, 23) located at a side of the driving motor and configured to perform an orbiting motion based on rotation of the rotation shaft, the rotation shaft extending in an axial direction and being eccentrically coupled to the first scroll; a second scroll (Fig. 1, 22) that is coupled to the first scroll and that defines a compression 10chamber together with the first scroll; a main housing (Fig. 1, 12) that is coupled to an outside of the second scroll, that is coupled to the driving motor, and that defines a motor chamber (As showed in Fig. 1) that accommodates the driving motor, the main housing comprising: an opened end portion located at a first side of the motor chamber, 15a frame portion (Fig. 1, 21) that is located at a second side of the motor chamber and that is configured to support the second scroll in the axial direction, and a first bearing portion (Fig. 1, B1) that extends through at least a portion of the frame portion in the axial direction, that is configured to receive the rotation shaft, and that is configured to support the rotation shaft in a radial direction; and  20an inverter housing (Fig. 1, 51) that accommodates an inverter element electrically connected to the driving motor and that is coupled to the opened end portion of the main housing to seal the motor chamber.
In Reference to Claim 2
.

 
Claims 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Patent Publication 2014/0205478 to Guitari et al (Guitari).
In Reference to Claim 17
Guitari discloses a compressor comprising:  5a main housing (Fig. 3, 6) that defines a motor chamber therein, the main housing comprising an open ended portion that defines an opening at a first side of the main housing; a driving motor (Fig. 3, 2A) located in the motor chamber, the driving motor comprises a stator coupled to an inside of the main housing and a rotor disposed radially inside of 10the stator and configured to rotate relative to the stator; an inverter housing (Fig. 1, 1)  that is coupled to the first side of the main housing and that covers the opening of the main housing; a rotation shaft (Fig. 1, 2B) that is coupled to the rotor and that passes through and extends outward of a second side of the main housing in an axial direction;  15a first scroll (Fig. 3, 3) that is located at the second side of the main housing, that is coupled to the rotation shaft, and that is configured to perform an orbiting motion based on rotation of the rotation shaft; and a second scroll (Fig. 3, 3) that is coupled to the first scroll, that defines a compression chamber together with the first scroll, and that is coupled to the second side 
In Reference to Claim 18
Guitari discloses a frame portion (Fig. 3, annotated by the examiner) that is located at the second side of the main housing and that is configured to support the second scroll in the axial direction; and a first bearing portion (Fig. 3, annotated by the examiner) that extends through at least a portion of the frame portion in the axial direction, that is configured to receive the rotation shaft, and that is 5configured to support the rotation shaft in a radial direction.
In Reference to Claim 19
Guitari discloses the main housing further comprises a first protrusion (Fig. 3, annotated by the examiner) that protrudes radially outward from the second side of the main housing and that faces the second scroll in the axial direction, the first protrusion defining a first 10passage (Fig. 3, annotated by the examiner) that extends through the first protrusion in the axial direction and that is configured to communicate with the motor chamber, wherein the second scroll comprises a second protrusion (Fig. 3, annotated by the examiner) that protrudes radially outward from an outer circumference of the second scroll corresponding to the first protrusion, the second protrusion defining a second passage (Fig. 3, annotated by the examiner)that extends through the 15second protrusion, and wherein the second passage has a first end in communication with the first passage and a second end in communication with the compression chamber.
In Reference to Claim 20
Guitari discloses the second passage extends in a 20direction inclined with respect to the first passage (as showed in Fig. 3, a portion of the second passage is inclined to the first passage).

    PNG
    media_image1.png
    599
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    691
    679
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tozawa in view of Patent Publication 2015/0303762 Hagita.
In Reference to Claims 10, 13 and 14
Tozawa discloses the inverter attached to the bottom end of the motor housing.
Tozawa does not teach the detail of the attachment method of the inverter casing.
Hagita teaches the inverter housing comprises a sealing surface portion (Fig. 1, annotated by the examiner) corresponding to the opened end portion of the main housing, and 10wherein the compressor further comprises a coupling member (Fig. 1, 46) that is located between the main housing and the sealing surface portion of the inverter housing and that is configured to couple the opened end portion of the main housing and the sealing surface portion of the inverter housing to each other.
the coupling member comprises bolts (Fig. 1, 46) configured to couple to the opened end portion of the main housing through the inverter housing.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Tozawa to incorporate teachings from Hagita.  Doing so, would result in the inverter housing being secured to the motor housing via a bolt connection as being taught Hagita.  Both invention of Tozawa and Higita are in the same field of endeavor.  Hagita teaches a method of providing sealing inverter containing case with an improved workability (Paragraph 8 of Hagita).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tozawa in view of Guitari.
In Reference to Claim 3
Tozawa discloses the main frame having the motor chamber.
Tozawa does not teach the size of the main frame.
Guitari teaches a distance (Fig. 3, L2 annotated by the examiner) from a center of the stator in the axial direction to a first end defined at the opened end portion is less than a distance (Fig. 3, L1, annotated by the examiner) from the center of the stator in the axial direction to a second end defined at the frame 15portion.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Tozawa to incorporate teachings from Guitari.  Doing so, would result in the main frame of Guitari being implemented into the design of Tozawa.  Both inventions of Tozawa and Guitari are in the same field of invention. Tozawa does not explain the important of the difference in the distance.  A person with ordinary skill in the art will determine the position of the stator in order to keep the weight balance of the compressor.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tozawa and Hagita as applied to claim 10 above, and further in view of US Patent Publication 2014/0065000 to Tolbert.
In Reference to Claim 11
The combination of Tozawa and Hagita as applied to Claim 10 teaches the inverter casing is secured to the housing by bolt.
The combination of Tozawa and Hagita as applied to Claim 10 does not teach the rivet connection.
Tolbert teaches the rivet connection and bolt connection are design options between two parts. (Paragraph 58)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Tozawa and Hagita as applied to Claim 10 to incorporate teachings from Tolbert.  Doing so, would result in a rivet connection being used to secure the inverter casing to the main housing.  Tolbert provides a securing method which solve the same problem of securing two parts.  And Tolbert further teaches the rivet connection and bolt connection are merely a design options.
In Reference to Claim 12
The combination of Tozawa and Hagita as applied to Claim 10 teaches the inverter casing is secured to the housing by plurality of bolt (Fig. 1, 46) arranged in the axial direction and that are arranged along a circumferential direction of the main 49Attorney Docket No.: 20172-0300001 Client Ref. No.: LGE/ECM/19551/US / LG Ref. No.: 19ECM005US01housing.
The combination of Tozawa and Hagita as applied to Claim 10 does not teach the rivet connection.
Tolbert teaches the rivet connection and bolt connection are design options between two parts. (Paragraph 58)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Tozawa and Hagita as applied to Claim 10 to incorporate teachings from Tolbert.  Doing so, would result in a rivet connection being used to secure the inverter casing to the main .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tozawa and Hagita as applied to claim 14 above, and further in view of Japanese Patent Publication 2016/151260 to Fujiki (The art rejection is made based on the respective US Patent Publication 2018023593).
In Reference to Claim 15 and 16
The combination of Tozawa and Hagita as applied to Claim 14 teaches the inverter casing is secured to the main housing by bolts with seal inbetween.
The combination of Tozawa and Hagita does not teach the detail of the seal ring.
Fujiki teaches a sealing member located 15between the main housing and the inverter housing, wherein the sealing member comprises: a first sealing portion (Fig. 1, annotated by the examiner) located between the opened end portion of the main housing and the sealing surface portion of the inverter housing, the first sealing portion defining a plurality of holes (Fig. 1, shoes the first portion has holes for bolts) configured to receive the coupling 20member; and a second sealing portion (Fig. 1, annotated by the examiner) located between an inner circumferential surface of the main housing and an outer circumferential surface of the sealing protrusion of the inverter housing.  
wherein the first sealing portion and the second sealing portion are integrally formed with each other (Fig. 1, shows an integral seal 13).

    PNG
    media_image3.png
    405
    642
    media_image3.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Tozawa and Hagita to incorporate teachings from Fujiki.  Doing so would result in the sealing design Fujiki being incorporated in the design of Tozawa.  Both invention of Fujiki and Tozawa teaches a method of securing an inverter to the bottom end of the motor.  Further, FUjiki teaches an inverter casing design capable to restrain the temperature increase. (Paragraph 10).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/15/2021